Case: 1:21-cv-03294 Document #: 29 Filed: 07/15/21 Page 1 of 2 PageID #:1938
                  Case: 1:21-cv-03294 Document #: 29 Filed: 07/15/21 Page 2 of 2 PageID #:1939
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)                        July 15, 2021
NAME OF SERVER (PRINT)                                                                  TITLE
Martin F. Trainor                                                                       Attorney of Record
   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




          G Other (specify):
                                   I electronically published the Complaint, TRO, Summons and other relevant documents
              on a website. I sent an e-mail to the e-mail addresses identified in Exhibit 3 to the Declaration of Adraea M. Brown

              and any e-mail addresses provided for Defendants by third parties that includes a link to said website.



                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                               TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.

                                                                                                         Digitally signed by Martin F. Trainor
          Executed on     July 15, 2021                         Martin F. Trainor                        Date: 2021.07.15 13:56:00 -05'00'
                                        Date                    Signature of Server



                                                                300 S. Wacker Drive, Suite 2500, Chicago, Illinois 60606
                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
